        Case 4:12-cr-00059-RH-CAS Document 192 Filed 03/26/19 Page 1 of 2
                                                                               Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



UNITED STATES OF AMERICA

v.                                             CASE NO. 4:12cr59-RH-CAS

ANDREA DANIELLE OTLEY,

                  Defendant.

__________________________________/


                   ORDER TERMINATING SUPERVISED RELEASE


         The defendant Andrea Danielle Otley has moved for early termination of

supervised release. The probation officer has advised the court’s staff that neither

the officer nor the government opposes early termination. I have considered the

factors in 18 U.S.C. § 3553(a) and the criteria in Monograph 109 as approved by

the Judicial Conference of the United States. I find that termination of supervised

release at this time is warranted by the defendant’s conduct and the interest of

justice. See 18 U.S.C. § 3583(e)(1). Accordingly,

         IT IS ORDERED:

         Ms. Otley’s term of supervised release is terminated as of March 26, 2019,




Case No. 4:12cr59-RH-CAS
        Case 4:12-cr-00059-RH-CAS Document 192 Filed 03/26/19 Page 2 of 2
                                                                        Page 2 of 2




at 3:53 p.m.

         SO ORDERED on March 26, 2019.

                                     s/Robert L. Hinkle
                                     United States District Judge




Case No. 4:12cr59-RH-CAS
